      Case 2:21-cv-00096-JM-PSH Document 10 Filed 09/16/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                          NORTHERN DIVISION

CHRISTOPHER BUCHANAN                                                  PLAINTIFF
ADC #176655

v.                          No: 2:21-cv-00096 JM-PSH


BOBBY MAYE, et al.                                                DEFENDANTS


                                        ORDER

      The Court has reviewed the Proposed Findings and Partial Recommendation

submitted by United States Magistrate Judge Patricia S. Harris, and the objections

filed. After carefully considering the objections and making a de novo review of the

record in this case, the Court concludes that the Proposed Findings and Partial

Recommendation should be, and hereby are, approved and adopted in their entirety

as this Court’s findings in all respects.

      IT IS THEREFORE ORDERED THAT:

      1.     Buchanan’s inadequate medical care claims against Dr. Elkin in his

individual capacity will proceed; and

      2.     Buchanan’s other claims are dismissed without prejudice.
Case 2:21-cv-00096-JM-PSH Document 10 Filed 09/16/21 Page 2 of 2




DATED this 16th day of September, 2021.




                             ________________________________
                             UNITED STATES DISTRICT JUDGE
